     Case 1-19-45886-cec             Doc 54      Filed 12/23/19         Entered 12/26/19 11:57:12




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
     ---------------------------------------------------------------x
     In re:                                                                Chapter 11

             WILLOUGHBY ESTATES LLC,                                       Case No. 19-45886 (cec)

                                                        Debtor.
     ---------------------------------------------------------------x

        STIPULATION AND ORDER WITHDRAWING MOTION TO DISMISS

       CSRE LLC and Yechezkel Strulovitch (collectively the “Movants”) having filed a

motion to dismiss (the “Motion to Dismiss”) this case on November 5, 2019 [Docket # ECF No.

(CEC) 24]; the above captioned debtor (the “Debtor”) having filed Opposition to the Motion

dated November 15, 2019 [Docket # ECF No. (CEC) 26 ]; this Court having entered a

Stipulation And Order Setting Contested Matter Scheduling on November 21, 2019 [Docket#

ECF No. (CEC) 29], the parties having served discovery requests on each other and non-parties

in connection with the Motion to Dismiss (the “Discovery Requests”); it is

       STIPULATED AND AGREED:

       1.                The Motion to Dismiss is withdrawn with prejudice, with the same res

                         judicata, collateral estoppel, and law of the case effect, in this bankruptcy

                         case only, as if the Motion to Dismiss had been denied;

       2.                The Movants, solely for purposes of this bankruptcy case, concede that (i)

                         this bankruptcy case was properly commenced (ii) Raphael Barouch

                         Elkaim, Binyomin Schonberg, and Binyomin Halpern are the sole co-

                         managers of the Debtor (iii) Raphael Barouch Elkaim, Binyomin

                         Schonberg, and Binyomin Halpern are the sole co-managers of

                         Willoughby Estates Operations LLC and (iv) that for all purposes relevant
Case 1-19-45886-cec     Doc 54     Filed 12/23/19      Entered 12/26/19 11:57:12




               to this bankruptcy case, including voting on a plan of reorganization and

               applications for financing to be made by the Debtor in connection with

               any plan of reorganization, the membership interests as listed in Exhibit A

               annexed hereto shall be deemed true and correct as of the filing date of

               the Bankruptcy Petition.

 3.            The concessions made in Paragraph 2 of this Stipulation are not intended

               to have, and do not have, any force or effect outside of the captioned

               bankruptcy case, except that the Movants, with respect to (A) the

               individuals who signed corporate resolutions authorizing the filing of this

               case and (B) the individuals who caused this case to be filed, hereby

               waive any claim they may have against these individuals for signing the

               resolutions and causing this case to be filed, provided that such waiver is

               not deemed an admission, outside this bankruptcy case, of their authority

               to have done so. No party is authorized to submit this stipulation in

               connection with any other legal matter, except in connection with any

               claim asserted by Movants that has been waived by this Paragraph 3.




 [Order continued on following page] (CEC)
   Case 1-19-45886-cec      Doc 54    Filed 12/23/19    Entered 12/26/19 11:57:12




    4.             All of the Discovery Requests are hereby withdrawn.

     Nutovic & Associates                      Herrick, Feinstein LLP
     Attorneys for the Debtor                  Attorneys for CSRE LLC and Yechezkel
                                               Strulovitch

     By: /s/IsaacNutovic                       By:_/s/ Scott C. Ross
     Isaac Nutovic                             Scott C. Ross


    SO ORDERED:




                                                        ____________________________
Dated: Brooklyn, New York                                       Carla E. Craig
       December 23, 2019                                United States Bankruptcy Judge
